Title: To James Madison from Tobias Lear, 1 January 1809
From: Lear, Tobias
To: Madison, James



Sir,
Algiers, January, 1st. 1809.

I have the honor to transmit herewith my accounts with the United States for the last year, vizt. 1808, leaving a balance in favor of the U. States of $7628.16, say, seven thousand six hundred and twenty eight dollars and sixteen Cents, which I hope will be found correct, and passed accordingly.
Accompanying this account are the following documents relating thereto, vizt.
No. 1.Account with the U. States for 1808." 2.  Copy of Account, Messrs. Degen, Purviance & Co of Leghorn, with T. Lear, dated May 10th. 1808." 3.  Copy of letter and acct., C. F. Degen with T. Lear, dated May 10th. 1808." 4.  Extracts from the Correspondence between T. Lear and Messrs. Degen, Purviance & Co. Mess. S. & W. Y. Purviance & Co. and Thomas Appleton Esq."5.   Copy of a letter from Ths. Appleton Esq. to T. Lear.  Augt. 22d. 1808." 6.  do of  do from  do to  do  "  26. "" 7.  do of  do from  do to  do  "  30. "" 8.  Letter from  do to  do  Sept 15. ""9.   do from  do to  do  Novr. 2. " With a Copy of Messrs. Saml. Purviance & Co. acct. with T. Lear, dated October 19th. 1808." 10.  Copy of Willm. Higgins’ Acct. with T. Lear Decr. 3d. 1807."11.   do of  do. acct. of negociation of Bills " 3 "" 12.  Dr. Triplett’s acct. for $1068.30. on account of Salary, dated January 1st. 1809.  Also" 13.  Acct. of C. D. Coxe’s public expences at Tunis from March 6th. 1807, to Septr. 30th. 1808., and acct. current with the U. States, and extract from T. Lear’s letter to C. D. Coxe, dated Novr. 26th. 1808.













From Consul Davis at Tripoli, I have received no accounts.  With sentiments of the highest respect and consideration, I have the honor to be Sir, Your mo. Ob. St.

(Signed) Tobias Lear


P. S.  No. 14.  Captain Ranald Mackenzie’s Receipt for $1686. balance of freight of the Ship Leonidas, from Washington to Algiers, dated August 15th. 1808.


Exchange for $21,089 28/100 dollars.Algiers, January 20th. 1809.Thirty days after sight of this my first of exchange (second and third of the same tenor and date not paid) please to pay to the Order of William Gray Esqr. of Salem, Massachusetts, the sum of twenty one thousand and eighty nine dollars, and twenty eight Cents, value received, on account of the United States of America, for their Barbary affairs, and place the same to account as per advice from Your mo. Ob. St.

(Signed) Tobias Lear.

